plan. i3em Do11mh1t.               O~ia~ioaNo, V-230
County Attorney
FaUs    County                     Re 8   Under ooaletltut Ional
Warllrz, Texas                            ataendment of Article
                                             IS, ,Sec. 9, knowa as
                                          4i eal.Xooation of Cowty
                                          Fun&~ Aaandmitnt," may
                                          t&me warraants be lamed
                                          to matwe mm thaa six
                                          years from the date of
                                          realLocation    election,
                                          and related quest loan.
rum    sir:
          Your reqmet for en opialoa from thlh Department on
th6 above eubjrct matter is 618 follous:
             ‘At ‘the reqtiet   of the Commissloners~
       Court of B&I.&.*County, I reslpwtfully     re-
       qwst your‘bfPiela1     ,opinion on the quef5tiona
       ~#5ieh are hersWafter     stated.
                 ‘Actin
                      pursuetat to the 1944 epvlmlment
       to          g of Artlck
              *aticm              Vlfk of the Coastitu-
       tics) of Te2a.s, an eLeot%on uas held la Falls
       County aa ths 5th day of November, 1946 to
       ree15acete  county taxes autborieed   bg thet
       section.   11~this re-allocation,   the first
       15p road anhi Brl&ge tax was lacreased to 354.
             “Durihg  tbe u&r years, the county wee
       unable prciporly to taaintmin    ‘the county roads
       and.+0 make lmprooemente which are badly
       need&d., The aoqt ,ot laeklitg necsssmy rd-
       pairs aad impr&*eaeots to the 6ouaty roNa
       la substantially   more thaan the antlclpated
       iaoome of the county for foad ead bridge PW-
       poses duritkj~ the wmmt       year.   The Oomits-
Hon. Sem Dollahlte    - p8ge 2


     sloaera’ Court, therefore,  desires to Isrue
     time warrants for the purohase of necessary
     road machinery and materials and to pay
     labor bilLa for coastruotU&g a@ making
     capital repairs to various soUty reads 8nd
     bridges.
            “The former 154 ZImItatlon on road and
     bridge taxes has beea removed by the real-
     location   election a,nd the county has the
     right to levy a 354 tax for thle purpose for
     8 period of six p&rs from the date of the
     election,
             “The f Irst quest ion upam.Which Ve vauld
      llke to hare your valued opiaioa Is:      My
      the Cotmisslomers‘ Court of Palls County
      Issue road end bridge tQne warrants under
      the terms of the Bond and arrant      Law of
      1931 aad levy e tax of not to exceed 35# on
      the $100 valwtlos     for a period of six years
      from the date of said revallocation     ehctioa,
      provided that the remaining Income to the
      county for road Pnd bridge purposes Vi11 be
      sufficient    to pay other reasonably entlcl-
      peted nornvll e%petwes of maintaining the
      oounty roads?
            “The second question iaa My such Var-
     rants be issued to mture beyond mid sir
     year period provided the total debt service
     requiresmnts for said Varrantr, together
     with debt aerVic6 requIr6matd       cm 411 other
     road and bridge Indebtedness,     ~I.11 no6 be
     more than can ‘be wrviced     Oroar a 3% tax on
     &rid after the end of ruoh al% ywr perlaffl?
           “If your AnsVer to the fI&st pusstion
     is In the negstioe,  then:  #iat rate of tax
     mey be levied Wring such six year period
     for the purpose of ,poyIng prinolpel end la-
     terest on road and bridge time Verrants?”
             Article VIII, Section 9, of the Constitution   of
the State    of Texas, es emended Blovember, 1944, provides as
f ollowa r
              “The State tax on property, exclualve
      ,f   the tax necessary to pay the public debt,
.   .


        Hon. 3am Dollahite      - Page 3



             and of the taxes provided fqr ,the. benefit             of
             the public free schools,~ a,hall never exceed
             thirty-Siva     (351, ce’nts,, ‘on the, one ‘hundred
             dollars    valuation;    and no ‘oeunty, city or
             town sha,ll levy more than twenty-five             (25)
             cents for city or county purposes, and not
             exceeding fifteen       (15) cents for roads and
             bridges,    and not exceeding fifteen          (15) cents
             to pay jurora,      on the one hundred dollars
             valuation,    except for the payment of debts
             incurred prior to the adoption of the Amend-
             ment September 25, 1883; and far the erection
             of public buildings,        streets,    sewers,    water-
             works and other permanent improvements, not
             to exceed twent,y-fire        (25) cents on the one
             hundred dollars       valuation,     la any one year,
             and except as la In this Constitution              other-
             wise provided; provided,          however, that the
             Commissioners Court in any county meg re-
             allocate    the foregoing       county taxes, by chang-
             ing the rates provided for any of the fore-
             going purposes by either increasing             or de-
             creasing the same, but in no event shall the
             total of said foregoing          county taxes exceed
             eighty (80) cents on the one hundred dollars
             valuation,     In any one year; provided further,
             that before the said Commissioners Court nag
             make such re-allocations          and changes in said
             county taxes that the same shall be submitted
             to the qualified       property tax paying voters
             of such county at a general or -special elec-
             tion, and shall be approved by a majority of
             the qualified     property tax paying voters,
             votln$ in such election;          and, provided fur-,
             ther, that if ,and when such re-allocations                **
             and changea in the aforesaid           county taxes
             have been approved by the qualified             property
             tax paging voters of any county, as herein
             pr6vided,    such re-allocat       ions and changes
             shall r main in force and effect            for a period
             of six ‘i 6) years frora the date of the election
             at which the same shall be approved, unless




                                                                        af
                                                                        em
Hon. Sam Dollshite   - Page 4


     tax to be levied and collected     for the fur-
     ther mslntenance of the pqbllo roads; provided,
     that a ‘kmjorltJr oe the ~quelified property tax-
     peying wtera of fiie obuhty toting at an elec-
     tion to be held for that pIlrpose shall vote
     such tax, not to exoeed fU’teen (15) cents on
     the one hundred dollars valuation     of the pro-
     perty subject to taxation in such oounty,       And
     the Legislature    naay pass local laws for the
     malntensnoe of the public roads and highways,
     without the local notice required for special
     or local lava 0 This section shall not be con-
     strued as a limits..tion of powers delegated to
     counties,  clties,~ or tovns bJr any other section
     or sections of this Constitution.”     (Estphasis
     onrs )
            In construing the aboye constitutional      amendment
in connection with a similar question to the one now before
us, It was held in our Opinion Ho. O-6863, a copy of which
Is enclosed,    that the county could issue bonds to mature
more than six years from the date of reallocation        election
provided that the bond5 could be serviced with its increase
in tax assessment for such six-year        period and the old con-
stitutional   limit of 15q! thereafter.      Opinion NO. 6863
based Its conclusions      on the fact that”gf the people of the
county voted the bond Issue, the Increased tax assessment
would beoome obllgated      for a six-year   period from the date
of the reallocation     election  and the county would not be
authorized to decrease the levy sinoe such an act would be
an infringement     of the contract.
           The question now ,.bePore us is whether or not the
holding in Opinion lo. O-6863 IS sppliosble    to the Issuance
of time warmnts.     Time warrents are issued by the Commis-
sioners 1 Court, whenss bonds are only issued upon a vote of
the property tax paying toters of the oounty.     In other words,
when bonds are issued, the increased tax assessment becomes
obligated by the property tax. paying voters of the county, but
when time warrants are issued, the inoreased tax assessment
becomes obligated  by the Commissioners I Court.
          We are therefore   oonfrontkd with the case of San
Seba v. MoCraw, 108 3.W. (2d) 200, wherein the Supreme Court
held 3.B. 303, Acts of the 45th Legislature     (an Act author-
izing the Commissioners I Court on its own motion and wFthout
a vote of the property   tax paying voters to issue fur&ding
bonds) unconstitutional.    We quote the following   from the
    Hon. Sam bollahlto       - Page 5


    above mentioned case:
                 “In the 'cass at, baa? ths’~u&fi6d~          tax-
          paying voters"of       Saii Saba Counfy'voted       under
          a law't&,t     sec,ured to theaIthe right~to         vote
          off'snch~.,tax,'in   .two: ears,    iqd, .furtheri,    such
:         voters v*$$~,,titider. a, la'w that guaranteed to
          them ~that~the,,proa,~eds'of       such tax could never
          be charged %Gth.a'bond issue.            This law was
          psssed for:the      purpose M'putting        Into effect
          th3.oonstlfutSonal        provision    authorizing     such
          tax* Acw, after such tax 13 votsd,,the               Legis-
          lature, without the oonluat~ of the voters, has
          attempted to impair and destroy their rights
          existing    at ths ,tbsu of the vote,         To our nluds
          sush~a lsgisl4thve       ,act .not ,oaly violates      the
          wry omstltt~tlonal         prorisioa    euthorlalng     the
          tax to bs voted, but violatee., sdction 16 .of
          artic3m 1 of mzr ',Stats Conatl~t~utZon~‘a~w,elY..
          David vr Tinam, aupra.'!          (Und&r~scoriag ours)
                It will be note,& that the foreping          case based its
    eotaolasloa ou the faot that t#mprsperty           tax paying voters
    of &I Saba voted u#er a law' that seamad to them the right
    to vbte off sudh tuE in two years a&d, therefore, the Legis-
    lsture aould not destroy their rights          existing    at the tims of
    ths vote.     !Phsrefore, if Bsct.+ab 9 of Article       VIII guaranteeis
    to the property tax paylag voters the righk to vote off a tax
    %evldQ under the realilocltion       elsation within ths sl%-year
    period,   the Coamibsionars* Court would not be authorized to
    fsstn~‘tlme warrant.5 olkae tha realJ,ocatien        MS been made under
    the amsndnent . It ,Ss our cplnioa,        however, tbat voters do not
    have the inhsrent right to vote off the reallocation               prior to
    the end of the s;ua-yemr term becwse          only the Cosmlssloners~
    Cart “is outt&mita&       to call an electlon     for the re4llacatlon
    of fnnds under .%a$tX     amendment. Oaae the ~Gomslssloaers~ Court
    has isstid,~.~timf warEants that are to be servloed out of the                 .
    tal a~sses&m?tif lev:i@d ‘under, the re415ooation       elsction,     the
    Oo~iaaimlzcr~s”:~Co~~t~~could not, ca’ll fan election       within the
    sis-year @eriad~t~o~rlecmase such taxes, for such ae action
    wauLd ~itm3tltqte *a’iira~inagsmat       of the county's      contract.   Fur-
    thermore, It Qias held’ ‘in the cass of Patton v. Concho Couoty,
    196 3.v. 2i¶ 833, the;t the iountr could purchase road machinery
              admrt l,a+%g ioP bida,      i?%iacs ths above rantioned oaae ./ ”
                  ,~subs#qwnt to the cotmtitutib&           am?ndsmt, the
                   vto rejogaiee    that the co*ty     has the power to ls-
                , rtin t.s’,,y&r said, slacndsmtot.
                TherefoBs,     it   is the opinion   of this’ Department that
                                                                     . _ ....




the Commlssloners~ Coupt of Falls County Is authorized to
issue Road and Bridge tlmt PlaW+Qts to atwe          dwing a six-
year period fraa the &at,@ of tha maJ&aatfon         uLktioa,
provided the tfae V~rrantsj   slkmg with the other iabsbted-
nass, can b4 04rvia4iU nithia   Its ‘Sna~rsslsed tait aa)sm#wxmt
far a six-year period fmm ma data as the ru44bocstm
election.
           Xn ammr     to yattr amand questiod,    it ia gur
opiniwa that the Gommis~iowrst’ Court is authmiled        to Is-
sue time varrantrr to m&ttee beyosd q&d six-3~s~ period pro-
vide& c#eid tL$r)i wn~ptiPt0 c.8~ be uemlced Y Ithid its itmeased
tax asaessmant far swab six-par       mvtab and the old ccmsti-
tut1etmll 3laait af &5# th8Peafter.


             UMer the enmQfWnO to Seu. 9 of Prt. VIIX,
      IUWD. i%s the “M&location        of ~Cousty punas bmad-
      afmt , ‘# the Oomraissionsrs~ Goupt, of Fall3 Co~uaty
      ia &utbori$ed     to ilksm, roaol aad bridge     tim U#P*
      rants to ~~twira bsyand thr ,sl%-jtm         period frOra
      tk& &tc of thS reaLb%WiaR e14ctiOI1, provided
      the  t i43 warrant@, etosg with t&a other itwbted-
      ubda, esta be serviced within the increarad tax
      assessment for a six-year’ perled from the date of
      the  reallocation    elsetim    and WJ old amiatltu-
      tiotml limit of 1% the,re*fter n


                                           ATTORIWX~NERtit OF TX&S




dR:&jXl

lpUClO0UFS
                                                APPROVED:

This opi~loa has been
considered and apP%WWU
15 limited  asafsreaoe,